--------------------------------------------------------------------------------

Exhibit 10.10

Form of Purchase Agreement

(English Summary)

Parties to Contract

                   Great Shengda as Buyer and Hangzhou Changgang Paper Co., Ltd.
as Vendor

 

 

Details of Products

                   White paper, 145-200g, unit of ton, approximately 6,000 ton
of 2009.

 

 

Price

                   Market price, to be determined by the parties price every
month.

 

 

Purchase

                   According to the “Guideline of Raw Material” provided by the
Vendor (Provided to the Buyer when signing the Contract)

 

 

Transportation

                   The Vendor delivers the products to the warehouse of the
Buyer.


Time limit of objection 1.

The Buyer shall check the product on delivery according to the quality standard,
if there’s any problem, the parties can negotiate to solve.

2.

Any problem about quantity or color should be raised on delivery, other problems
should be raised in written in 1 month after delivery.

3.

Any quality problem raised after the product has been used over 600 meters, the
Vendor will refuse to accept.

4.

If there’s any dispute about the result of the test, it will be judged by the
provincial office of The National Paper Quality Control & Inspection Centre.


Payment

                   Monthly payment at 46 days by T/T, Bank Draft or Bank
Acceptance.

 



Obligations

                   If the Vendor misses the deadline of Purchase, or the Buyer
refuses to check and accept the products without any reason as well as does not
settle in time, the obligations of breaking contracts become effective. Any
party that breaks the contract will pay 3% of the penalty if the time of
breaking the contract more than 10 days.

 



Dispute Resolution

                   All disputes arising from or in connection with this Contract
or the execution thereof shall be settled friendly through negotiation. In case
no payment can be reached through negotiation, such disputes may then be
submitted to the compete court through litigation proceedings.

   

--------------------------------------------------------------------------------